DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2009-10033), in view of Takahashi (US Pub No. 20140287588).


With respect to claim 1, Taniguchi et al discloses an impregnation device (Fig.1) that is configured to impregnate a base (Claims 1-5) with mist containing a processing agent (etching solution, Claims 1-5) under an atmosphere of the mist (mist is all over this chamber 20,Fig.1), and the base is impregnated with the mist (Fig.1), wherein the impregnation device includes a retaining device (20,Fig.1) that retains the mist and the base is impregnated with the mist in the retaining device (Fig.1, problem and problem to be solved). However, Taniguchi et al does not explicitly disclose a heater that is configured to heat the base before or after the mist is impregnated,  wherein the heater is arranged outside of the retaining device. On the other hand, Takahashi discloses wherein the heater (Para 83) is arranged outside the etching chamber (10,Fig.1) in the deposition chamber (20,Fig.1) and the heater is configured to heat the base after the etching process (Para 85, Fig.1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Taniguchi et al according to the teachings of Takahashi such that the heater is located outside the retaining device such that it would be able to heat the etched wafer, in order to grow a uniform film on the wafer.

 	With respect to claim 3, Taniguchi et al discloses further comprising a mist discharging device (22,Fig.1) that discharges the mist after use.

 	With respect to claim 4, Taniguchi et al discloses further comprising an acceleration device that gives a flow velocity to the mist after use in a direction (22-1,Fig.1, because the valve can change the flow of the used mist,Fig.1).

 	With respect to claim 8, the art cited above does not explicitly disclose wherein the processing agent comprises a raw material for deposition. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above wherein the processing agent comprises a raw material for deposition, in order to selectively deposit silicon or gallium on the base.

 	With respect to claim 9, Taniguchi et al wherein the processing agent comprises an etching agent (problem to be solved).


 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2009-10033), in view of Takahashi (US Pub No. 20140287588), in view of Hiroe et al (US Patent No. 5191908)


 	With respect to claim 5, Taniguchi et al does not explicitly disclose further comprising a conveying device that conveys the base. On the other hand, Hiroe et al discloses conveying device (10,Fig.3) that conveys the base  (W,Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Taniguchi et al such that the base is conveyed by a robotic arms, in order to automate the device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2009-10033), in view of Takahashi (US Pub No. 20140287588), in view of Ben-David et al (PCT/IB2015/056451, the American version is US Pub No. 20170203458)


 	With respect to claim 6, the arts cited above do not explicitly disclose further comprising a feeding device that feeds the base. On the other hand, Ben-David et al discloses having a substrate feeder before a substrate conveyor (Fig.22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Taniguchi et al according to the teachings of Ben David et al such that there be a feeder before a conveyor in order to further automate the apparatus.
 	

 	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2009-10033), in view of Takahashi (US Pub No. 20140287588), in view of Petrmichl (US Patent No. 6359388)
 	
 	With respect to claim 10, the arts cited above do not explicitly disclose wherein the processing agent comprises a chemical adsorbent. On the other hand, Petrmichl discloses wherein the processing agent comprises a chemical adsorbent (col 7, silane is adsorbent). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above, according to the teachings of Petrmichl such that silane is used in the feeding gas in order to make silicon based film. 

 	With respect to claim 11, Petrimicl discloses a gas processing (Fig.4-5) device that process the base with a gas (gas).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-6,8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895